USCA11 Case: 21-11840    Date Filed: 12/23/2021   Page: 1 of 8




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-11840
                Non-Argument Calendar
                ____________________

VEDA WHITE,
                                            Plaintiff-Appellant
versus
EQUIFAX INFORMATION SERVICES, LLC,
a Georgia limited liability company,
TRANS UNION, LLC,
a Delaware limited liability company,


                                                  Defendants,
USCA11 Case: 21-11840        Date Filed: 12/23/2021     Page: 2 of 8




2                      Opinion of the Court                21-11840

WELLS FARGO BANK, N.A.,
a foreign corporation,


                                               Defendant-Appellee.


                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:20-cv-01870-LMM
                    ____________________

Before JORDAN, ROSENBAUM, and BRASHER, Circuit Judges.
PER CURIAM:
       When Veda White checked her credit reports from Equifax
and Trans Union on August 7, 2019, they noted that she disputed
her Wells Fargo tradeline. She sent a letter to Equifax and Trans
Union saying she no longer disputed the tradeline. Equifax and
Trans Union forwarded that letter to Wells Fargo asking that Wells
Fargo verify the dispute. Because Wells Fargo had not received
any word from Ms. White saying she no longer disputed the trade-
line, Wells Fargo’s records indicated that the tradeline was still in
dispute. Wells Fargo reported as much to Equifax and Trans Un-
ion, which left the dispute notation on Ms. White’s credit reports.
After seeing that the notation remained on her next credit reports,
Ms. White filed a lawsuit against Wells Fargo, alleging that it
USCA11 Case: 21-11840         Date Filed: 12/23/2021    Page: 3 of 8




21-11840               Opinion of the Court                         3

violated the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681 et
seq., by failing to investigate her dispute. The district court dis-
missed her suit for failure to state a claim. Because Wells Fargo
satisfied its obligations under the FCRA, we affirm.
                                  I
       On August 7, 2019, Ms. White obtained her Equifax and
Trans Union credit reports and saw that Wells Fargo reported that
her tradeline was in dispute. On February 27, 2020, she sent a letter
to Equifax and Trans Union requesting that the credit reporting
agencies (CRAs) remove the dispute notation on her credit report
because the Wells Fargo tradeline was no longer in dispute.
        The contents of that letter were not included in the com-
plaint, nor did Ms. White attach the letter to her complaint. The
letter is part of the record as an attachment to her response to Wells
Fargo’s motion to dismiss. An image of the letter is copied below:
USCA11 Case: 21-11840               Date Filed: 12/23/2021          Page: 4 of 8




4                           Opinion of the Court                        21-11840




D.E. 15-3 at 1. 1
       Ms. White does not allege that she ever told Wells Fargo,
directly, that she no longer disputed the tradeline. Her complaint
says only that she sent the CRAs a letter stating that they were
wrong in reporting that the Wells Fargo tradeline was in dispute.




1We may consider this letter as part of the pleadings without treating Wells
Fargo’s motion to dismiss as a motion for summary judgment. Not only did
Ms. White submit the letter, but the letter “is (1) central to the plaintiff’s claim
and (2) undisputed.” Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005).
USCA11 Case: 21-11840         Date Filed: 12/23/2021    Page: 5 of 8




21-11840               Opinion of the Court                         5

      Equifax and Trans Union forwarded Ms. White’s “consumer
dispute” to Wells Fargo. D.E. 1 at ¶ 10. Upon receiving it, Wells
Fargo “verified” to the CRAs that, according to its records, Ms.
White’s tradeline was still disputed, meaning the CRAs’ reports
were accurate. Id. at ¶ 12.
       Ms. White obtained new credit reports on April 16, 2020,
and they showed that the Wells Fargo tradeline was still disputed.
On April 30, 2020, she filed a complaint in the federal district court
for the Northern District of Georgia, alleging that Wells Fargo neg-
ligently or willfully failed to investigate her dispute and “failed to
direct Equifax and Trans Union to remove the notation of account
in dispute,” in violation of its duties as a furnisher of information
to CRAs under FCRA, 15 U.S.C. § 1681s-2(b). Id. at ¶ 17.
       Wells Fargo moved to dismiss for failure to state a claim.
The district court granted the motion, finding that Ms. White’s let-
ter to the CRAs about her desire to withdraw her dispute with
Wells Fargo did not support a claim against Wells Fargo under
FCRA.
                                  II
       “We review de novo the dismissal of a complaint under Fed-
eral Rule of Civil Procedure 12(b)(6) for failure to state a claim and
construe all the allegations as true.” Feldman v. Am. Dawn, Inc.,
849 F.3d 1333, 1339 (11th Cir. 2017). “A plaintiff must plausibly
allege all the elements of the claim for relief. Conclusory allega-
tions and legal conclusions are not sufficient; the plaintiff[ ] must
USCA11 Case: 21-11840         Date Filed: 12/23/2021     Page: 6 of 8




6                       Opinion of the Court                 21-11840

state a claim to relief that is plausible on its face.” Id. at 1339–40
(citations and internal quotation marks omitted). “A claim has fa-
cial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009).
                                  III
       Because Wells Fargo met its FCRA obligations, the district
court properly dismissed Ms. White’s complaint. The FCRA re-
quires furnishers, like Wells Fargo, to investigate disputed infor-
mation, including by reviewing “all relevant information provided
by the [CRA] in connection with the dispute.” 15 U.S.C. § 1681s-
2(b)(1). We have said that “‘reasonableness’ is the touchstone for
evaluating investigations under § 1681s-2(b)).” Hinkle v. Midland
Credit Mgmt., Inc., 827 F.3d 1295, 1302 (11th Cir. 2016). Whether
a furnisher’s investigation is reasonable depends in part on the doc-
umentation available to the furnisher. Id.
        Ms. White does not plausibly allege that Wells Fargo failed
to conduct a reasonable investigation in response to the materials
she sent to the CRAs, which the CRAs then forwarded to Wells
Fargo. Ms. White had previously disputed the Wells Fargo trade-
line. She had not, however, resolved the dispute with Wells Fargo
by the time she sent the letter to the CRAs stating that she no
longer disputed the Wells Fargo tradeline. The plain import of the
letter to the CRAs is that the CRAs’ reports were inaccurate, not
that Ms. White was thereby resolving (or attempting to resolve) a
USCA11 Case: 21-11840         Date Filed: 12/23/2021    Page: 7 of 8




21-11840               Opinion of the Court                         7

dispute with her bank, which was not even an addressee on the
letter.
      Ms. White argues that her “statement that she no longer dis-
puted the Wells Fargo tradeline and wanted the inaccurate dispute
remarks removed provided all the relevant information necessary
for Wells Fargo to perform its investigation.” Appellant’s Br. at 7–
8. But when the CRAs forwarded her letter, Wells Fargo reasona-
bly understood it as a request by the CRAs to verify that their re-
porting about the status of Ms. White’s account matched the status
of Ms. White’s account in the bank’s official records. Faced with
such a request, the reasonable thing for Wells Fargo to do, as a
matter of law, was to check its official records. That, Ms. White
admits, is what Wells Fargo did. Nothing more was required.
        Perhaps Wells Fargo could have contacted Ms. White to ask
whether she was, as an initial matter, attempting to resolve the un-
derlying dispute with Wells Fargo through the CRAs as an inter-
mediary, but that better practice is not what the FCRA requires.
As the Seventh Circuit has held, “requiring a furnisher to automat-
ically contact every consumer who disputes a debt would be terri-
bly inefficient and such action is not mandated by FCRA.” Westra
v. Credit Control of Pinellas, 409 F.3d 825, 827 (7th Cir. 2005).
What Ms. White wants Wells Fargo to do—either (1) to intuit that
she no longer disputed the tradeline from her report to the CRAs
or (2) to reach out to her directly to clarify and confirm that she no
longer wished to dispute the tradeline—goes beyond what FCRA
reasonableness requires.
USCA11 Case: 21-11840         Date Filed: 12/23/2021      Page: 8 of 8




8                       Opinion of the Court                  21-11840

        On top of that, the letter Ms. White sent to the CRAs is far
from clear. To start, the form letter is addressed to “[d]ear [w]ho-
ever” and signed by “Veda White with permission.” D.E. 15-3 at 1.
More importantly, though, the letter is internally contradictory.
The first part of the letter seems to dispute that certain “things . . .
belong on [her] credit report” at all and then lists the Wells Fargo
tradeline. Id. The second part says she “no longer dispute[s] the
above accounts” and asked the CRAs to “remove all of the disputed
comments from the above accounts.” Id. The letter, on its face,
fails to make anything clear to Wells Fargo, much less that she ex-
pected Wells Fargo to remove the dispute notation based on what
she told the CRAs. See, e.g., Losch v. Nationstar Mortg. LLC, 995
F.3d 937, 947 (11th Cir. 2021) (“Even when a consumer has in-
formed the agency about inaccurate information, there may be cir-
cumstances—say, when the consumer supplies insufficient detail—
in which there is no jury question about the reasonableness of the
agency’s investigation or reinvestigation.”). Ms. White could have
written a better letter: one that made clear that she was attempting
to revoke her dispute for the first time or, better yet, one addressed
to the bank itself. But that is not the letter on which she premised
her lawsuit.
                                  IV
       We affirm the dismissal of Ms. White’s complaint.
       AFFIRMED.